                    Case 19-12269-KBO              Doc 9        Filed 10/30/19        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
    In re                                                   )     Chapter 11
                                                            )
    MTE HOLDINGS LLC,                                       )     Case No. 19-12269 (KBO)
             Debtor.1                                       )
                                                            )     Hearing Date: November 12, 2019 at 2:30 p.m. (ET)
                                                                  Obj. Deadline: November 6, 2019 at 4:00 p.m. (ET)
                                                            )     Reply Deadline: November 8, 2019 at 3:00 p.m. (ET)
                                                            )
                                                            )     Ref. Docket No. 6


       NOTICE OF HEARING REGARDING MOTION OF RIVERSTONE CREDIT
        MANAGEMENT, LLC FOR AN ORDER GRANTING RELIEF FROM THE
        AUTOMATIC STAY TO PERMIT RIVERSTONE TO OBTAIN JUDICIAL
     VALIDATION AND ENFORCEMENT OF ITS VOTE OF THE PLEDGED EQUITY

TO:         (I) MTE AND (II) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE
            DISTRICT OF DELAWARE

              PLEASE TAKE NOTICE that, on October 25, 2019, Riverstone Credit
Management, LLC (“Riverstone” or the “Agent”) filed the Motion of Riverstone Credit
Management, LLC for an Order Granting Relief from the Automatic Stay to Permit Riverstone to
Obtain Judicial Validation and Enforcement of Its Vote of the Pledged Equity [Docket No. 6]
(the “Motion”). You were previously served with a copy of the Motion.

               PLEASE TAKE FURTHER NOTICE that any objections or responses to the
relief requested in the Motion must be filed on or before November 6, 2019 at 4:00 p.m. (ET)
(the “Objection Deadline”) with the United States Bankruptcy Court for the District of
Delaware, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801. At the same time,
copies of any responses or objections to the Motion must be served upon the undersigned
counsel to the Agent so as to be received on or before the Objection Deadline.

          PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER
THE MOTION WILL BE HELD ON NOVEMBER 12, 2019 AT 2:30 P.M. (ET) BEFORE
THE HONORABLE KAREN B. OWENS IN THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE, 824 N. MARKET STREET, 6TH FLOOR,
COURTROOM NO. 1, WILMINGTON, DELAWARE 19801.

         PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS OR
RESPONSES TO THE MOTION ARE TIMELY FILED AND RECEIVED IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.


1
      The location of the Debtor’s service address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
              Case 19-12269-KBO   Doc 9    Filed 10/30/19   Page 2 of 2




Dated: October 30, 2019
Wilmington, Delaware
                              YOUNG CONAWAY STARGATT & TAYLOR, LLP

                              /s/ Jaclyn C. Weissgerber
                              Robert S. Brady (No. 2847)
                              Edmon L. Morton (No. 3856)
                              Kenneth J. Enos (No. 4544)
                              Jaclyn C. Weissgerber (No. 6477)
                              Rodney Square
                              1000 North King Street
                              Wilmington, Delaware 19801
                              Telephone: (302) 571-6600
                              Facsimile: (302) 571-1256

                              VINSON & ELKINS LLP

                              David S. Meyer (pro hac vice admission pending)
                              Clifford Thau (pro hac vice admission pending)
                              Marisa Antos-Fallon (pro hac vice admission pending)
                              Jessica C. Peet (pro hac vice admission pending)
                              666 Fifth Avenue, 26th Floor
                              New York, NY 10103-0040
                              Telephone: (212) 237-0000
                              Facsimile: (212) 237-0100

                              BAILEY & GLASSER LLP

                              Brian A. Glasser (pro hac vice admission pending)
                              Kevin W. Barrett (pro hac vice admission pending)
                              1055 Thomas Jefferson Street NW, Suite 540
                              Washington, DC 20007
                              Telephone: (202) 463-2101
                              Facsimile: (202) 463-2103

                              Attorneys for the Agent
